Exhibit 99 n e w sr e l e a s e Humana Inc. 500 West Main Street P.O. Box 1438 Louisville, KY40201-1438 http://www.humana.com FOR MORE INFORMATION CONTACT: Regina Nethery Humana Investor Relations (502) 580-3644 e-mail: Rnethery@humana.com Tom Noland Humana Corporate Communications (502) 580-3674 e-mail: Tnoland@humana.com Humana Reports Third Quarter 2007 Financial Results · EPS for third quarter 2007 of $1.78 including $0.25 per share from items not expected to recur in future periods · 2007 EPS guidance revised to $4.75 to $4.80 including $0.25 per share described above · 2008 EPS projected to be $5.30 to $5.50 LOUISVILLE, KY (October 29, 2007) – Humana Inc. (NYSE: HUM) today reported financial results for the quarter ended September 30, 2007 (3Q07) including diluted earnings per common share (EPS) of $1.78, significantly above the company’s previous guidance for 3Q07 EPS of $1.45 to $1.50.The company earned $0.95 per share for the quarter ended September 30, 2006 (3Q06).The company’s 3Q07 EPS included earnings of $0.25 per share(a) that are not anticipated to recur in future periods. The company’s 3Q07 performance was also $0.05 per share better than expected due to ongoing improvements in the company’s Commercial operations and stand-alone Medicare Prescription Drug Plans (PDPs) that are expected to positively impact fourth quarter 2007 and full-year 2008 results. The company now estimates EPS for the year ending December 31, 2007 (FY07E) will be in the range of $4.75 to $4.80 versus $2.90 for the year ended December 31, 2006 (FY06).The company also projects its EPS for the year ending December 31, 2008 (FY08E) to be in the range of $5.30 to $5.50, an increase of 10 to 16 percent over FY07E EPS, or 16 to 22 percent(a)(c) versus the non-GAAP EPS for FY07E. “Strong performance in both our business segments fueled a successful third quarter,” said Michael B. McCallister, Humana's president and chief executive officer. “Most importantly, the quarter positioned us well to extend our industry-leading growth in both revenues and earnings through 2008 and beyond.” For the nine months ended September 30, 2007 (YTD07) the company reported $3.48 in EPS compared to $1.98 for the nine months ended September 30, 2006 (YTD06).Results for YTD07 on a non-GAAP basiswere $3.23 per diluted share(a)(c).Results for YTD06 included approximately $0.19 per share of venture capital gains that did not recur in YTD07.The year-over-year increase in YTD07 financial results was primarily due to better operating performance in both business segments. 1 Revenues– 3Q07 consolidated revenues rose 12 percent to $6.32 billion from $5.65 billion in 3Q06, with total premium and administrative services fees up 11 percent compared to the prior year’s quarter. This year-over-year increase was primarily driven by higher average Medicare membership versus 3Q06. YTD07 consolidated revenues rose 20 percent to $18.95 billion from $15.76 billion in YTD06 with total premium and administrative services fees up 20 percent compared to the prior year’s period, also primarily driven by higher average enrollment in the company’s Medicare plans. Medical costs– The 3Q07 consolidated medical expense ratio (medical expenses as a percent of premium revenues or MER) of 81.3 percent was 280 basis points lower than the 3Q06 MER of 84.1 percent, the combined result of a 360 basis point decline in the Government Segment MER (including a 150 basis point benefit from favorable prior year claims development(a)) and a 70 basis point decline in the Commercial Segment MER. The consolidated MER for YTD07 of 83.8 percent was 50 basis points lower than the YTD06 consolidated MER of 84.3 percent, substantially due to the same factors driving the year-over-year improvement in 3Q07. Selling, general, & administrative (SG&A) expenses– The 3Q07 consolidated SG&A expense ratio (SG&A expenses as a percent of premiums, administrative services fees and other revenue) increased 20 basis points to 13.3 percent for 3Q07 from 13.1 percent in 3Q06.The year-over-year increase was primarily the result of a higher SG&A expense ratio in both of the company’s business segments. The SG&A expense ratio for YTD07 of 13.2 percent was 100 basis points lower than that for YTD06 of 14.2 percent primarily driven by efficiency and productivity gains associated with higher average medical membership year to date. Government Segment Results Pretax results: · Government Segment pretax earnings were $416.3 million in 3Q07 compared to $207.0 millionin 3Q06.This segment’s pretax earnings for 3Q07 on a non-GAAP basis were $347.4 million(a)(c). As expected, the year-over-year improvement in segment pretax earnings primarily reflects a more normal MER pattern for the Part D benefit for 2007 as well as administrative cost efficiency associated with higher average Medicare medical membership.The extended enrollment period for this benefit during 2006 distorted the claims pattern associated with the beneficiaries’ progression through the Part D benefit stages in the prior year. · For YTD07, pretax earnings for the Government Segment of $723.0 million increased by $396.4 million, or 121 percent versus YTD06 pretax earnings for the segment of $326.6 million, primarily reflecting the same factors impacting the year-over-year comparison for the third quarter. 2 Enrollment: · Medicare Advantage membership grew to 1,138,000 at September 30, 2007, an increase of 145,000, or 15 percent, from September 30, 2006 and less than 1 percent versus June 30, 2007.Average Medicare Advantage membership for 3Q07 was up 15 percent compared to that for 3Q06.The company’s expanded participation in various Medicare products and markets combined with the company’s increased sales and marketing efforts for these programs led to the higher membership level year over year. · Membership in the company’s stand-alone PDPs totaled 3,459,700 at September 30, 2007 compared to 3,521,000 at September 30, 2006 and 3,440,100 at June 30, 2007. · TRICARE membership of 2,857,400 at September 30, 2007 was essentially unchanged from both September 30, 2006 and June 30, 2007. · Medicaid membership of 566,600 at September 30, 2007 increased 154,000 from September 30, 2006 due primarily to the award of a new Puerto Rico regional ASO contract during the fourth quarter of 2006, partially offset by eligible Puerto Rico Medicaid members choosing to move into the Medicare Advantage program. Medicaid membership was essentially unchanged compared to the June 30, 2007 total of 567,600. Premiums and administrative services fees: · Medicare Advantage premiums of $2.83 billion in 3Q07 increased 19 percent compared to $2.37 billion in 3Q06, primarily the result of higher average membership. · Medicare stand-alone Part D premiums of $890.4 million in 3Q07 increased 5 percent compared to $851.4 million in 3Q06, primarily the result of annual rate increases and changes in premiums associated with Part D risk-share accruals. · TRICARE premiums and administrative services fees during 3Q07 increased $81.0 million to $731.8 million compared to $650.8 million in 3Q06. Medical Expenses: · The Government Segment MER decreased 360 basis points to 81.4 percent in 3Q07 compared to 85.0 percent in the prior year’s quarter.This decrease reflects a more normalized MER pattern for the Medicare Part D benefit for 2007 as well as the impact of favorable prior year claims development.The extended enrollment period for this benefit during the prior year distorted the claims pattern associated with the beneficiaries’ progression through the Part D benefit stages in 2006. · During 3Q07 the company realized approximately $68.9 million in favorable prior year claims development that it does not anticipate recurring in future periods, with approximately $54.0 million related to Medicare Part D claims and the remainder associated with TRICARE claims. The Medicare Part D development primarily related to the resolution of first-year Part D implementation matters including enrollment discrepancies and the related impact on claim estimates.The remainder of this favorable prior year claims development primarily related to the adjustment of certain TRICARE reserves as a result of the settlement of claims payment accuracy provisions for prior option periods. 3 SG&A Expenses: · The Government Segment’s SG&A expense ratio for 3Q07 of 10.2 percent was 10 basis points higher than that for 3Q06 of 10.1 percent.This segment’s SG&A expense ratio increased 20 basis points on a sequential basis as lower SG&A expenses were slightly outpaced by adjustments to revenues associated with risk adjustment and Part D risk-share accruals. Commercial Segment Results Pretax results: · Commercial Segment pretax earnings were $62.2 million in 3Q07 compared to $42.4 million in 3Q06. Commercial Segment operating earnings in 3Q07 continue to reflect the company’s commitment to underwriting discipline and strategic growth in select lines of business. · For YTD07, pretax earnings for the Commercial Segment of $207.4 million were $13.1 million, or 7 percent higher than YTD06 pretax earnings for the segment of $194.3 million primarily reflecting the same factors driving year-over-year improvement for 3Q07. Enrollment: · Commercial Segment medical membership of 3,299,100 at September 30, 2007 was essentially unchanged from both September 30, 2006 and June 30, 2007. · Membership in strategic areas of commercial growth rose as follows during 3Q07 compared to 3Q06: Individual product membership increased 28 percent, Smart plans and other consumer offerings grew 27 percent, Small Group business membership was up 2 percent, and ASO business was 1 percent higher than the prior year. Premiums and administrative services fees: · Premiums and administrative services fees for the Commercial Segment increased 2 percent to $1.61 billion in 3Q07 compared to $1.58 billion in the prior year’s quarter, primarily due to the effect of per-member premium increases being partially offset by lower average fully insured group membership. · Commercial Segment medical premiums for fully-insured groups increased approximately 6 percent on a per-member basis during 3Q07 compared to 3Q06. Medical Expenses: · In 3Q07, the Commercial Segment MER of 81.0 percent was 70 basis points lower than the 3Q06 MER of 81.7 percent, primarily reflecting an increase in the percentage of Individual and Small Group members comprising our fully insured book, improving medical cost utilization trends, and the company’s continued commitment to underwriting discipline. SG&A Expenses: · The Commercial Segment SG&A expense ratio of 21.8 percent for 3Q07 compares to 20.5 percent in 3Q06, primarily the combined result of higher average Individual, and ASO membership and administrative costs associated with increased business for the company’s mail order pharmacy.Average Individual product membership rose 25 percent and average ASO membership increased 2 percent versus the prior year’s quarter. 4 Balance Sheet · Cash and cash equivalents declined $1.14 billion or 31 percent sequentially.The early receipt of the July Medicare premium payment from the Centers for Medicare and Medicaid Services (CMS) during June 2007 resulted in the receipt of only two months of premium from CMS during the third quarter of 2007.This timing also resulted in a corresponding sequential decline in unearned premium revenues during 3Q07. · Unearned revenues of $177.1 million decreased 87 percent from the June 30, 2007 balance of $1.36 billion also due to the timing of the receipts of Medicare premiums from CMS. · Debt-to-total capitalization at September 30, 2007 was 25.7 percent, down 40 basis points from June 30, 2007 due primarily to higher capitalization associated with 3Q07 earnings. · The company’s working capital at September 30, 2007 included approximately $721.8 million in net Part D risk-share payables to CMS associated with the company’s Medicare Advantage and stand-alone PDP offerings.Approximately $725.5 million of this net liability related to Part D plan offerings for the year ended December 31, 2006. · Days in claims payable excluding the impact of Medicare stand-alone PDPs were up slightly to 63.4 days at September 30, 2007 from 62.4 days at June 30, 2007. Cash Flows from Operations Cash flows used in operations for 3Q07 of $637.7 million compared to cash flows used in operations of $391.0 million in 3Q06. Cash flows from operations ($ in millions) 3Q07 3Q06 YTD07 YTD06 Cash flows provided by operations in accordance with Generally Accepted Accounting Principles (GAAP) $ (637.7 ) $ (391.0 ) $ 1,414.1 $ 1,151.8 Timing of premium payment from CMS(b) 1,175.3 1,031.8 ― ― Non-GAAP cash flows provided by operations(b)(c) $ 537.6 $ 640.8 $ 1,414.1 $ 1,151.8 The company also evaluates operating cash flows on a non-GAAP basis(b)(c).Non-GAAP cash flows provided by operations declined to $537.6 million(b)(c) in 3Q07 from $640.8 million(b)(c) in 3Q06 driven primarily by changes in working capital more than offsetting the impact of higher operating earnings. Footnotes (a) As described more fully in the “Government Segment Results – Medical Expenses” section of this press release during 3Q07 the company realized pretax earnings of approximately $68.9 million ($0.25 per share) associated with the resolution of favorable claims development in its Government Segment related to prior year issues that are not anticipated to recur in future periods. A reconciliation of GAAP to non-GAAP amounts related to this favorable development and the company’s reason for this non-GAAP disclosure are included in the statistical pages of this earnings press release. 5 (b) When reviewing and analyzing Humana’s operating cash flows, company management applies the CMS premium payment in each month to match the corresponding disbursements.To do otherwise distorts meaningful analysis of the company’s operating cash flow.Therefore, decisions such as management’s forecasting and business plans regarding cash flow use this non-GAAP financial measure. (c) The company believes that these non-GAAP measures, when presented in conjunction with the comparable GAAP measures, are useful to both management and its investors in analyzing the company's ongoing business and operating performance.Internally, management uses these non-GAAP financial measures as indicators of business performance, as well as for operational planning and decision making purposes.Non-GAAP financial measures should be considered in addition to, but not as a substitute for, or superior to, financial measures prepared in accordance with GAAP. Conference Call & Virtual Slide Presentation Humana will host a conference call, as well as a virtual slide presentation, at 9:00 a.m. eastern time today to discuss its financial results for the quarter and the company’s expectations for future earnings.A live virtual presentation (audio with slides) may be accessed via Humana’s Investor Relations page at www.humana.com. The company suggests web participants sign on approximately 15 minutes in advance of the call. The company also suggests web participants visit the site well in advance of the call to run a system test and to download any free software needed to view the presentation. All parties interested in the audio-only portion of the conference call are invited to dial 888-625-7430.No password is required.The company suggests participants dial in approximately ten minutes in advance of the call.For those unable to participate in the live event, the virtual presentation archive may be accessed via the Historical Webcasts &
